Filed:  August 31, 2000
IN THE SUPREME COURT OF THE STATE OF OREGON
MELANIE PENNINGTON,Petitioner on Review,
	v.
OREGON DEPARTMENT OF ENVIRONMENTAL QUALITY,
	Respondent on Review.
__________________________
MELANIE PENNINGTON,
	Petitioner on Review,
	v.
WASHINGTON COUNTY,
	Respondent on Review,
	and
STATE OF OREGON,
	Respondent on Review.
____________________________
DAVID WITHERS,
	Petitioner on Review,
	v.
WASHINGTON COUNTY,
	Respondent on Review,
	and
STATE OF OREGON,by and through theDEPARTMENT OF CORRECTIONS,
	Respondent on Review.
(CC OOC13878, OOC14299, OOC14297;
SC S47599 (Control), S47742, S47743)
(Cases Consolidated)
	En Banc
	On orders accepting certification dated June 8, 2000, and
July 26, 2000.*
	Argued and submitted August 9, 2000.
	David J. Hunnicutt, Tigard, argued the cause and filed the
brief for petitioner on review Pennington.
	Gregory S. Hathaway, Portland, argued the cause for
petitioner on review Withers.  With him on the brief were E.
Michael Connor and Davis Wright Tremaine LLP, Portland.
	Mary Hazel Williams, Assistant Solicitor General, Salem,
argued the cause for respondents on review State of Oregon and
Oregon Department of Environmental Quality.  With her on the
briefs were Brendan C. Dunn, Assistant Attorney General, Hardy
Myers, Attorney General, and Michael D. Reynolds, Solicitor
General.
	No appearance for respondent on review Washington County.
	PER CURIAM
	The order of the Department of Environmental Quality and the
orders of Washington County are affirmed.					
			*On judicial review from Marion County Circuit Court, 
	 Albin W. Norblad, III, and Paul J. Lipscomb, Judges.
		PER CURIAM
		These three proceedings are consolidated for the
purposes of argument and decision.  Case S47599 is a proceeding
for judicial review of an order of respondent on review Oregon
Department of Environmental Quality (DEQ).  The DEQ order
certified that construction activities for the siting of a
proposed women's prison and intake center in Washington County by
the Department of Corrections (DOC) complied with water quality
requirements established by Section 401 of the federal Clean
Water Act.  Petitioner on review Pennington, who owns property
within sight and sound of the proposed prison site, asserts that
DEQ erred in issuing the certificate to DOC without requiring DOC
to demonstrate compliance with all applicable water-related
statewide land use goals, Washington County Comprehensive Plan
provisions, and zoning ordinances.  Cases S47742 and S47743
involve challenges to a decision by a Washington County hearings
officer to approve an application by DOC for a special use permit
and a development review application for the siting of the
proposed women's prison and intake center.  Petitioner on review
Withers owns property within sound of that site.  Petitioners on
review assert variously that the approval was erroneous because
DOC failed to show that construction of the proposed prison
intake site would comply with state and local land use laws. (1)
		We have considered each argument advanced by petitioner
on review Pennington in support of her claim that DEQ erred and
that its order should be remanded to DEQ for further proceedings. 
Under the specific and limited scope of review granted to this
court by ORS 421.647(3) (2), we conclude that none is well taken. 
Because of the particular fact- and law-specific nature of this
proceeding, an extended discussion of the reasons for our
conclusion would not benefit the parties, bench, or bar.
		We also have considered each argument advanced by petitioners on review Pennington and Withers in support of their
claims in cases S47742 and S47743.  In particular, we have
examined the special statutory procedures concerning the present
prison permitting that are applicable to local governments like
Washington County.  See ORS 421.645(1)-(3) (provisions governing
permits for the site to be issued by various state and local
agencies).  We agree with DOC that, under the sweeping and
general directive contained in those provisions, Washington
County did not have the authority to act in the manner that
petitioners on review now argue that it should have acted.  It
follows that, under the limited scope of review granted to this
court by ORS 421.647(3), set out above in footnote 2, none of the
arguments of petitioners on review is well taken.  Again, because
of the particular fact- and law-specific nature of this
proceeding, an extended discussion of the reasons for our
conclusion would not benefit the parties, bench, or bar.
		The order of the Department of Environmental Quality
and the orders of Washington County are affirmed.




1. 	Petitioners on review filed these cases in Marion
County Circuit Court, as required by ORS 421.647(2).  That court,
upon determining that the claims could be resolved without taking
additional evidence, certified the cases to this court.  See ORS
421.647(5) (setting that standard for certification).  This court
accepted those certifications, as required by ORS 421.647(5).

Return to previous location.



2. 	ORS 421.647(3), which governs the scope of judicial
review of orders like the one under consideration in this case,
provides:
		"The court may affirm, reverse or remand the
decision or action [of the affected governmental
agency].  The court shall reverse or remand the
decision or action if the court finds that the entity
making the decision or taking the action:


		"(a) Exceeded its statutory or constitutional
authority; or


		"(b) Made a decision or took an action, the
validity of which depends on the existence of one or
more facts, when the requisite fact or facts do not
exist."
Return to previous location.